DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/084429 filed 12/08/2015, which claims benefit of the Japanese Application No. JP2014-252531, filed 12/12/2014, has been received and acknowledged. 

Allowable Subject Matter
Claims 1-3, 5-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a drill for drilling a powder-compact green body. The drill includes a circular arc-shaped cutting edge only on a point portion thereof. The power-compact green body is fabricated by press-molding a raw material powder containing a metal powder and a powder lubricant. The powder-compact green body is formed before a heat treatment. The lubricant is served as a lubricant for the drill when the powder-compact green body is drilled to reduce a cutting resistance. The drill includes a radius of the circular arc defining the cutting edge as being a radius of the drill, wherein a length of a point portion along an axial direction of the drill is equal to the radius of the circular arc. The cutting edge cuts the powder-compact green body to form a satin finish shape.

The closest prior art includes the following. 

Hironaga (U.S. 2009/0191368, previously cited) 
Hironaga teaches a method for manufacturing a sintered component (abstract). Hironaga teaches a molding step of press-molding a raw material powder containing a metal powder and thus fabricating a powder-compact green body (paragraph [0012]). Hironaga teaches a powder-compact green body being formed before a heat treatment (paragraph [0012]). Hironaga teaches a drilling step of forming a hole in the body using a drill (e.g., a “ball end mill”) (paragraph [0012]). Hironaga teaches the drill being used for drilling having a circular-arc shaped cutting edge only on a point portion thereof (Figures 7A through 8B). 
However, Hironaga does not teach performing the drilling step upon the powder-compact green body and therefore does not teach a cutting edge cutting the powder-compact green body to form a hole in a powder-compact green body. Hironaga is silent to the raw material powder containing a powder lubricant, wherein the lubricant is served as a lubricant for the drill when the powder-compact green body is drilled to reduce a cutting resistance. Furthermore, Hironaga does not teach a shape of an inner circumferential surface of a hole as being a satin finish shape. 

Kikuchi (JP-2006165300-A, cited by applicant, previously cited)
Kikuchi teaches  a method for preparing rare earth magnets (paragraph [0001]). Kikuchi teaches performing a drilling step upon a powder-compact green body (paragraph [0056]). Kikuchi teaches performing a drilling step upon a powder-compact green body wherein the cutting edge cuts the powder-compact green body to form a hole in the powder-compact green body (paragraph [0056]). Kikuchi teaches subjecting the pre-sintered body to mechanical processing produces sintered body to mechanical processing (paragraph [0059]). 
However, Kikuchi does not teach wherein a shape of an inner circumferential surface if a hole as being in a satin finish shape. 

Osumi (JP-2012254501-A, previously cited) 
Osumi teaches a processing tool for drilling green compacts and a method of use (paragraph [0001]). Osumi teaches performing a drilling step upon a powder-compact green body (paragraph [0011]). Osumi teaches the cutting edge cuts the powder-compact green body to form a hole (paragraphs [0011]-[0012]). Osumi teaches this methodology allows for the suppression of edge chipping and reduces manufacturing costs (paragraph [0068]). 
However, Osumi does not teach wherein a shape of an inner circumferential surface if a hole as being in a satin finish shape. 

Mukoyama (U.S. 2011/0064937)
Mukoyama teaches a composition for precious metal sintering (abstract). Mukoyama teaches away from this limitation by showing that satin finished and sintered surfaces provide poor results with respect to the luster (Table 3). 

Sobue (U.S. Patent No. 4,839,949)
Sobue teaches rollers used within rolling mills (abstract). Sobue teaches that satin finished upon rollers allow for good adhesion to metallic deposite (column 7, lines 48-51). However, Sobue is not considered to be relevant art with respect to the instant invention and the examiner does not find this finish an obvious modification for a drilled powder-compact green body. 

All of the aforementioned references are related to the application and the instant claims in that they all broadly describe various aspects of the instant invention. However, none of the aforementioned references teach all of the limitation of claim 1, nor provide any motivation or rationale as to why one of ordinary skill would modify or combine the references to arrive at the instant invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735